DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites “according to claim 6…general formula III”. However, claim 6, which depends from claim 1, only recites general formulae I, II, and IV. Claim 9 is rejected because it depends from rejected based claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2018/0134959) as evidenced by Kelly et al. (U.S. 2004/0149957) and/or Takatsu et al. (U.S. 5,178,794).
Lee at al. teaches a liquid-crystal medium comprising a polymerisable component A) comprising one or more polymerisable compounds, and a liquid-crystalline component B) comprising one or more mesogenic or liquid-crystalline compounds selected from formulae C, P, T and D [0038-0040] wherein formula C is the following:

    PNG
    media_image1.png
    96
    317
    media_image1.png
    Greyscale
[0040] wherein R1 and R2 are alkyl having 1 to 12 C atoms, where, in addition, one or two non-adjacent CH2 groups may be replaced by -O-, -CH=CH-, -CO-, -OCO- or -COO- in such a way that O atoms are not linked directly to one another [0041], Zx is preferably a single bond [0044], and L1 and L2 are preferably F [0045] such that when at least one of R1 and R2 is an alkyl having 2 claim 1, specifically general formula I-6 of instant claim 2 when at least one of R11 and R21 are –OR5OR6 where R5 is a C1 alkyl and R6 is a C2 alkyl. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Lee et al. and arrive at the instantly claimed compound of general formula I through routine experimentation in the liquid crystal art based on the substitution of equally suitable terminal groups. Specifically, it would have been obvious to choose 2-methoxyethoxy for its known improvement of U.V. stability as well as pretilt angle as evidenced by Kelly et al. [abstract] and Takatsu et al. [col 1 line 55-col 2 line 1] in addition to the desire for providing LC media for use in PSA displays, which enable very high specific resistance values, high VHR values, high reliability, low threshold voltages, short response times, high birefringence, show good UV absorption especially at longer wavelengths, allow quick and complete polymerisation of the RMs contained therein, allow the generation of a low pretilt angle as quickly as possible, enable a high stability of the pretilt even after longer time and/or after UV exposure, reduce or prevent the occurrence of image sticking in the display, and reduce or prevent the occurrence of ODF mura in the display [0031] as taught by Lee. Lee et al. also teaches a specific example of the polymerizable compound is the following formula M1:

    PNG
    media_image2.png
    120
    318
    media_image2.png
    Greyscale
[0462] which is equivalent to general formula II of instant claims 1 and 3, specifically general formula II-1 of instant claim 4. 

    PNG
    media_image3.png
    106
    317
    media_image3.png
    Greyscale
[0142] wherein R is methyl, ethyl, propyl, butyl, pentyl or hexyl, (O) denotes oxygen, and m is 1, 2, 3, 4 or 5 [0146] which is equivalent to general formula III of instant claim 5 when R3 is a C1-6 alkyl, n1 is 1, B is 
    PNG
    media_image4.png
    44
    83
    media_image4.png
    Greyscale
, Z3 is a single bond, L3 and L4 are –F, n2 is 1, and R4 is a C1-5 alkoxy. Lee et al. also teaches LC medium wherein the component B) or LC host mixture contains at least one compound of formula C, at least one compound of formula P, at least one compound of formula T, at least one compound of formula D wherein e is 1, and preferably at least one compound of formula ZK [0401] preferably the following formula ZK1a [0270]:

    PNG
    media_image5.png
    71
    320
    media_image5.png
    Greyscale
[0268] which is equivalent to general formula IV of instant claim 6, specifically general formula IV-1 of instant claim 7 when R71 is a C2 alkyl and R81 is a C3 alkyl. Lee et al. further teaches preferably the proportion of compounds of formula I (Applicant’s general formula II) in the LC medium is from 0.01 to 5% [0212], preferably component B) contains from 50 to 80%, very preferably from 50 to 65%, of compounds selected from formulae C, P and T (Applicant’s general formulae I and III) and their subformulae [0127], and preferably, the component B) contains from 5 to 40%, very preferably from 15 to 40%, of compounds of claims 8 and 9). Lee et al. also teaches the use of the above liquid-crystal medium for optical, electro-optical and electronic purposes, in particular in LC displays, especially in an LC display of the polymer sustained alignment (PSA) type [abstract] (claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722